           Case 2:19-cv-02050-RSL-MLP Document 19 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RAYMOND A. FORSMAN,

 9                             Plaintiff,                 Case No. C19-2050-RSL-MLP

10          v.                                            ORDER TO SHOW CAUSE

11   PORT OF SEATTLE, et al.,

12                             Defendants.

13

14          Plaintiff initiated this matter pro se on December 17, 2019. (Dkt. # 1.) The Undersigned

15   ordered the parties to submit a joint status report (“JSR”) by March 25, 2020. (Dkt. # 10.)

16   Plaintiff obtained counsel and the Court granted the parties’ stipulated motion to extend the JSR

17   deadline. (Dkt. # 14.) Since the issuance of that Order, Plaintiff’s counsel withdrew, and the

18   parties failed to submit a JSR by the new deadline. (Dkt. ## 15, 18.) The Undersigned issued a

19   Minute Order directing the parties to file a JSR no later than May 19, 2020. (Dkt. # 16.) To date,

20   the parties have not submitted a JSR.

21          The parties are directed to show cause by June 5, 2020 why this action should not be

22   dismissed for failing to comply with the Order requiring the submission of a JSR. Absent a

23   timely response to this Order, the Undersigned will recommend this action be dismissed without




     ORDER TO SHOW CAUSE - 1
            Case 2:19-cv-02050-RSL-MLP Document 19 Filed 05/26/20 Page 2 of 2



 1   prejudice. The Clerk is directed to send copies of this order to the parties and to the Honorable

 2   Robert S. Lasnik.

 3          Dated this 26th day of May, 2020.

 4


                                                          A
 5

 6                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
